269 F.Supp.2d 1362 (2003)
In re ROYAL AHOLD N.V. SECURITIES & "ERISA" LITIGATION
No. 1539.
Judicial Panel on Multidistrict Litigation.
June 18, 2003.
*1363 Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, BRUCE M. SELYA,[*] JULIA SMITH GIBBONS, D. LOWELL JENSEN, J. FREDERICK MOTZ and ROBERT L. MILLER, Jr., Judges of the Panel.

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
This litigation currently consists of the twelve actions in the Southern District of New York, eight actions in the Eastern District of Virginia and one action in the District of Maryland as listed on the attached Schedule A. Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, brought by plaintiffs in the eight Eastern District of Virginia actions for coordinated or consolidated pretrial proceedings of the 21 actions in this litigation.[1] All responding parties support centralization of these actions, but disagree on the choice of transferee district. Moving plaintiffs initially suggested the Eastern District of Virginia, but now favor the District of Maryland. Defendants U.S. Foodservice, Inc. (U.S.Foodservice); Ahold U.S.A. Holdings, Inc.; James L. Miller; and Michael Resnick also favor the District of Maryland.[2] Alternatively, defendants suggest centralization in the Southern District of California. Plaintiffs in actions and potential tag-along actions in the Southern District of New York suggest centralization in that district.
On the basis of the papers filed and hearing session held, the Panel finds that these 21 actions involve common questions of fact, and that centralization under Section 1407 in the District of Maryland will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions present common factual questions concerning accounting issues at Koninklijke Ahold N.V. (Royal Ahold) that resulted in an overstatement of earnings and allegedly inflated the price or value of Royal Ahold securities. Whether the actions be brought by securities holders seeking relief under the federal securities laws or participants in retirement savings plans suing for violations of the Employee Retirement Income Security Act of 1974, all actions can be expected to focus on a significant number of common events, defendants, and witnesses. Centralization under Section 1407 is thus necessary in order to eliminate duplicative discovery; prevent inconsistent pretrial rulings, especially with respect to class certification; and conserve the resources of the parties, their counsel and the judiciary.
*1364 The District of Maryland stands out as an appropriate transferee forum for this litigation. We point out that U.S. Foodservice, the Royal Ahold subsidiary which is a focus of the plaintiffs' allegations, is located within this district. Thus, Maryland has a nexus to the litigation, and pertinent documents and witnesses should be available there. We also note that both defendants and moving plaintiffs support transfer to this forum.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the attached Schedule A and pending outside the District of Maryland are transferred to the District of Maryland and, with the consent of that court, assigned to the Honorable Catherine C. Blake for coordinated or consolidated pretrial proceedings with the action listed on Schedule A and pending in that district.

SCHEDULE A
MDL-1539In re Royal Ahold N.V. Securities & "ERISA" Litigation
District of Maryland

Alan Zelman v. Royal Ahold N.V., et al, CA. No. 1:03-530
Southern District of New York

F. Richard Manson v. Koninklijke Ahold N.V., et al, CA. No. 1:03-1243

Lillian Kleinman v. Koninklijke Ahold N.V., et al., CA. No. 1:03-1251

John Li v. Koninklijke Ahold N.V., et al, CA. No. 1:03-1257

Friends of Ariel Center for Policy Research v. Koninklijke Ahold N.V., et al., CA. No. 1:03-1263

James McCutheon v. Koninklijke Ahold N.V., et al, CA. No. 1:03-1358

Mitchell C. Kaye v. Koninklijke Ahold N.V., et al., CA. No. 1:03-1411

Oliver Roeder v. Royal Ahold N.V., et al, CA. No. 1:03-1454

SCHEDULE AContinued

Rochelle Phillips v. Koninklijke Ahold NV, et al, CA. No. 1:03-1521

Reinhold Holstein v. Koninklijke Ahold N.V., et al, CA. No. 1:03-1640

Bernard Stern v. Royal Ahold N.V., et al, CA. No. 1:03-1735

Dennis G. Mahorney, et al. v. Koninklijke Ahold N.V., et al., CA. No. 1:03-1984

Generic Trading of Philadelphia, LLC v. Koninklijke Ahold N.V., et al, CA. No. 1:03-2000
Eastern District of Virginia

Franklin Wilson v. Royal Ahold N.V., et al, C.A. No. 1:03-216

U-2 Club v. Royal Ahold N.V., et al., C.A. No. 1:03-222

Ralph P. Sbraccia v. Royal Ahold N.V., et al, CA. No. 1:03-223

Peter J. Manhoff v. Royal Ahold N.V., et al, CA. No. 1:03-224

Miriam Sells v. Koninklijke Ahold N.V., et al., CA. No. 1:03-259

Judith E. Legeyt v. Royal Ahold N.V, et al., C.A. No. 1:03-290

Sharon Libby v. Royal Ahold N.V., et al., CA. No. 1:03-291

Michael Lane, et al. v. Royal Ahold N.V., et al, CA. No. 1:03-334
NOTES
[*]  Judge Selya took no part in the decision of this matter.
[1]  In addition to the 21 actions before the Panel, the parties have identified fourteen related actions pending as follows: twelve actions in the Southern District of New York, one action in the District of Maryland, and one action in the Southern District of California. These actions and any other related actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).
[2]  In addition, responding defendants assert that to their knowledge no defendant objects to transfer to the District of Maryland.